    Case 18-30731     Doc 45      Filed 08/02/19      Entered 08/02/19 16:43:18           Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF CONNECTICUT
                                  NEW HAVEN DIVISION

In re:                                                  :       Case No.: 18-30731 (AMN)
         KENNETH R. MAGDA                               :       Chapter No.: 13
                   Debtor                               :
                                                        :
         TOWN OF BEACON FALLS,                          :
                  Movant                                :
v.                                                      :
         KENNETH R. MAGDA,                              :
                   Debtor                               :
                                                        :       Re: ECF No. 13

       MEMORANDUM OF DECISION AND ORDER DETERMINING THAT ON THE
          PETITION DATE A TAX SALE PURCHASER HELD TITLE TO REAL
    PROPERTY AND THE DEBTOR HELD A MERE RIGHT TO REDEEM THE PROPERTY

         Before the Court is the Town of Beacon Falls’ (the “Town”) Motion for Relief from

the Automatic Stay (the “Motion”)(ECF No. 13), seeking authority to record a tax deed

and exercise its other rights under non-bankruptcy law.1 For the reasons that follow, I

conclude that the debtor’s ability to redeem the real property was extended by sixty (60)

days by operation of 11 U.S.C. § 108(b),2 but because the debtor failed to redeem the

property during that time the Motion must be granted. This Memorandum of Decision will

enter simultaneously with a decision in another, in case number 18-30762 (In re: Suzanne

M. Christiano), as the legal question presented is the same.




1
        The Town is also involved in a case with similar facts involving another debtor, Suzanne M.
Christano (Case No. 18-30762), in which the Town is also seeking relief from the automatic stay to record
the unrecorded tax deed. The only difference is that in the Christano case, the winning bidder was the
Town rather than an individual. The Court will incorporate the legal reasoning as set forth in Suzanne M.
Christano to rule in this case.
2
        Unless otherwise noted, all statutory citations refer to the Bankruptcy Code, Title 11, United
States Code.
 Case 18-30731     Doc 45    Filed 08/02/19   Entered 08/02/19 16:43:18      Page 2 of 3



      Kenneth R. Magda (“Debtor”) filed a voluntary Chapter 13 bankruptcy petition on

May 3, 2018 (the “Petition Date”). The Debtor formerly owned real property located at 11

Fairfield Place, Beacon Falls, Connecticut (the “Property”). The Debtor failed to pay the

real property taxes associated with the Property, and the Town conducted an auction of

the Property on November 9, 2017, after notice pursuant to state statute, Conn. Gen.

Stat. § 12-157. There was a successful bidder (the “Tax Purchaser”) for $26,000.00,

which was sufficient to pay the taxes, interest, and other charges due. Under Connecticut

law, a property owner and taxpayer has a period of six months to redeem property

auctioned pursuant to Conn. Gen. Stat. § 12-157.          Here, the Debtor’s six-month

redemption period would have expired on May 9, 2018, but the commencement of this

case on May 3, 2018, intervened. The Debtor listed the Property in his bankruptcy

schedules as real property that he owned, but he did not attempt to pay the Redemption

Amount within sixty (60) days after the Petition Date.

      The Debtor filed a Chapter 13 plan (ECF No. 9)(the “Plan”) proposing to pay the

Chapter 13 Trustee $784.00 per month for sixty (60) months towards his debts, including

a secured claim of $26,000.00 at 18.00% interest to the Tax Sale Purchaser. The Debtor

essentially seeks to recover his title to the Property through a Chapter 13 plan by making

periodic payments of the value of the Property over a five (5) year period, thereby curing

his real property tax delinquency pursuant to § 1322(b)(3).

      The Town now seeks authority to complete the statutory tax sale process by

recording the Tax Deed on the Town’s land records. The Tax Purchaser did not file a

proof of claim and has not appeared in this case.
 Case 18-30731     Doc 45       Filed 08/02/19   Entered 08/02/19 16:43:18   Page 3 of 3



      The Town also objected to confirmation of the Chapter 13 Plan, arguing the

Debtor’s right to redeem the Property expired sixty (60) days from the Petition Date that

due to operation of § 108(b).

      For the reasons more fully set forth in my Memorandum of Decision in the

Christiano case that will enter simultaneously with this Memorandum of Decision, and

which I incorporate here, I conclude that the Debtor held a mere right of redemption on

the Petition Date, rather than a fee interest in the Property subject to a tax lien. As I

explain in the Christiano Memorandum of Decision, the right of redemption arising from a

tax sale pursuant to Conn. Gen. Stat. § 12-157 cannot be modified pursuant to 11 U.S.C.

§ 1322. Because the Debtor did not redeem the Property during the sixty (60) day period

provided by 11 U.S.C. § 108(b), the Motion will be granted pursuant to 11 U.S.C. §§

362(a)(1) and 362 (a)(2).

      A separate order granting the Motion will enter.

                                     Dated on August 2, 2019, at New Haven, Connecticut.
